DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 8/3/2022 is acknowledged.
Applicant's election with traverse of Species 8 in the reply filed on 8/3/2022 is acknowledged.  The traversal is on the ground(s) that the Office Action failed to clearly provide reasons why or how each species is independent or distinct.  This is not found persuasive because the Independent/Distinct requirement with respect to Restriction requirements relates to standard US patent applications and not National Stage (371) PCT applications which are evaluated under Unity of Invention standards as set forth in the previous Restriction Requirement.
The requirement is still deemed proper and is therefore made FINAL.
Claim 13 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/3/2022.
Claims 2 and 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 8/3/2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-9, 11-12, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hansen (WO 2016/030071 A1).
Hansen discloses a flexible multilayer laminate for forming a packaging of gas-releasing products, the multilayer laminate comprising: pressure-release valve () inteqrated into the multilaver laminate and havinq a cavity (para 0017), the valve having open and closed orientations (para 0017) and comprising a liquid disposed therein (para 0017); wherein the multilayer laminate includes a first oriented polymer layer (para 0017) at least partially defininq the integrated cavity comprising the liquid, the oriented polymer layer being sealed by a first adhesive pattern on an underlying layer (para 0017), the underlying layer comprising a seal layer (para 0017), the first adhesive pattern comprising first adhesive-free regions located around or on at least both sides of at least one inlet perforation (para 0017), and a second perforation-free oriented polymer layer partly bonded to the first oriented polymer layer via a second adhesive pattern (para 0017), the first and second oriented polymer layers bonded in reqister and forming an inflatable outlet tube (para 0017), the inflatable outlet tube being partially disconnected from the rest of the laminate by a surrounding outer score line (para 0017) allowing the tube to lift off from the first laminate under increased pressure in the pack (para 0017); wherein the at least one inlet perforation and the inflatable outlet tube are biased to permit gaseous communication in one direction, the gas entering through the at least one perforation into the cavity comprising liquid, travelling through the liquid, and exiting through the inflatable tube (para 0017).  
Hansen further discloses the inflatable outlet tube has a "U"-shape and wherein the perforations with the cavity comprising liquid are shifted away from the outlet opening (see Figs. 1, 4); an opening pressure of the pressure-release valve is lower the 1500 Pa (para 0018); the first and second oriented polymer layers are independently selected from the group consisting of oriented polyester, oriented polypropylene, and oriented polyamide (para 0018); the first and second oriented polymer layers comprise a barrier including a metallized layer, an aluminum layer, a silicon oxide or aluminum oxide layer, or an ethylene vinyl alcohol copolymer (EVOH) coating (para 0018); the liquid is selected from the group consisting of silicon oil, hydrocarbon oil, vegetable oil., and water (para 0018); the liquid has a dynamic viscosity, at room temperature, comprised between 1 cP and 15000 cP (para 0018); wherein an off-gassing flow capacity of valve is higher than 5 cm3/min (para 0018); up to 12 of the integrated pressure-release valves, in the width of the laminate (see Fig. 1); and a packaging comprising a flexible multilayer laminate according to claim 1 (see Fig. 1)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hansen (WO 2016/030071 A1).
Hansen discloses all limitations of the claim(s) as detailed above except does not expressly disclose the second valve as claimed.
However, providing multiple valves on a packaging has long been known by those of ordinary skill in the art as a means to increase the amount of ventilation capacity and is part of the general knowledge of those of ordinary skill in the art.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a second valve on the Hansen device, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER N. HELVEY whose telephone number is (571)270-1423. The examiner can normally be reached Monday-Friday 10am-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER N HELVEY/Primary Examiner, Art Unit 3734                                                                                                                                                                                                        
September 28, 2022